Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second milling tool and coiled tubing or jointed drill pipe recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, “…withdrawing the milling tool…” should read -- …withdrawing the first milling tool…--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the material" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ericksen (U.S. 6135215), in view of Head et al. (U.S. 2006/0231258A1).
Regarding claim 1, Ericksen discloses a method of milling a window (W, see figs. 12-18 and refer to col. 4 line 19-col. 5 line 46) in the casing  (16) of an oil or gas well (see figs. 1-2), the method comprising: running a first milling tool (38) into the well to a milling site (see fig. 12 and refer to col. 5 lines 1-18), milling away a portion of the material of the casing (16) at the milling site and then withdrawing the milling tool (refer to col. 5 lines 1-46: the first mulling tool 38 mills away a portion of the material of the casing forming initial opening 50); 
running a second milling tool (56) into the well to the milling site (see figs. 16-18), using coiled tubing or jointed drill pipe (12); using the second milling tool (56), milling away further material from the casing (16) at the milling site until a window of a required dimension has been milled through the casing (see figs. 16-18 and refer to col. 5 lines 28-46: the second milling tool enlarges the opening 50 by further milling away material from the casing to form a window of a required dimension that allows the flexible drill string 20 and bit 33 to penetrate the formation 18).
However, Ericksen fail to teach running a first milling tool using wireline, the first milling tool including a facility to grip the casing; gripping the casing with the milling tool gripping facility.
Head et al. teach, in the same field of endeavor, a milling tool (5) for forming a window (20) in a casing (2) of a wellbore (see figs. 1d-1f). The milling tool (5) can be run in the wellbore via a wireline, coiled tubing, or drill string (refer to para 0012, 0015-0017, and 0029-0030). The milling tool (5) includes a facility (12, 13) to grip the casing (2); gripping the casing with the milling tool gripping facility when the milling tool is at the selected location (see figs. 1a-1f and refer to para 0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the lowering instrument/drill string of Ericksen with a wireline, as taught by Head et al. since it is known to use drill strings or wireline to lower milling tools in a wellbore. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the milling tool of Ericksen to include a facility to grip the casing and gripping the casing with the milling tool gripping facility, as taught by Head et al., for securing the milling tool within the casing efficiently cut through to form the window at the selected location. 
Regarding claim 2, the combination of Ericksen and Head et al. teach all the feature of the claim as applied to claim 1 above; Ericksen further discloses wherein a whipstock (30) is run into the well prior to running in the first milling tool (refer to abstract and col. 6 lines 60-67), and the first milling tool (38) is run in to a location adjacent the whipstock (see figs. 12-14 and col. 6 line 60-col. 7 line 2).
Regarding claim 4, the combination of Ericksen and Head et al. teach all the feature of the claim as applied to claim 1 above; Head et al. further teach wherein the first milling tool (5) comprises an extendable actuator arm (9) on the end of which is a milling head, (10; movement of telescopic section 14 causes extension of arm 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the first milling tool of Ericksen with that of Head et al. comprising an extendable actuator arm on the end of which is a milling head, as taught by Head et al., for optimizing the length of the window formed in the casing (refer to para 0025). 
However, the combination of Ericksen and Head et al. is silent to the actuator arm extends from approximately 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, or 24 inches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator arm, in the combination of Ericksen and Head et al. to extend from approximately 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, or 24 inches because applicant has not disclosed that extending the arm up to 24 inches provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the arm, in the combination of Ericksen and Head et al., to perform the same function of cutting the window in the casing of the wellbore if the actuator arm was modified to extend from approximately 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, or 24 inches, as this is a mere change in size. 
Regarding claim 5, the combination of Ericksen and Head et al. teach all the feature of the claim as applied to claim 1 above; however, the combination of Ericksen and Head et al. is silent to wherein the first milling tool mills away approximately 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, 90, 95, or 100 CUBIC in of casing steel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ericksen and Head et al. to have the first milling tool milling away approximately 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, 90, 95, or 100 cubic inches of casing steel because applicant has not disclosed that milling away approximately 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, 90, 95, or 100 cubic inches provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the combination of Ericksen and Head et al., to perform the same function of milling an initial window in the casing of the wellbore if the first milling tool was modified to mill away approximately 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, 90, 95, or 100 cubic inches of casing steel.
Regarding claim 6, the combination of Ericksen and Head et al. teach all the feature of the claim as applied to claim 1 above; Ericksen further discloses wherein fluid is circulated during milling to remove milled swarf (see figs. 12-15 and refer to col. 5 lines 15-17: passageways 42, 47 deliver drilling fluid to facilitate the initial state of the window cutting operation).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ericksen (U.S. 6135215), in view of Head et al. (U.S. 2006/0231258A1) as applied to claim 1 above; and further in view of Haugen et al. (U.S. 5887655). 
Regarding claim 3, the combination of Ericksen and Head et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Ericksen and Head et al. fail to teach the first milling tool mills a window in the casing having a length selected from 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, or 18 inches. 
Haugen et al., in the same field of endeavor, teach a first milling tool (100, figs. 34, 37A-37D) mills a window in the casing having a length of 2 to 4 inches (refer to col. 23 lines 10-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ericksen and Head et al. to have the first milling tool mill a window in the casing having a length selected from 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, or 18 inches, as taught by Haugen et al., for forming an initial cut through the casing having an optimal length necessary for facilitating enlargement of the window by the second milling tool. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Head et al. (U.S. 2006/0231258A1) alone.
Regarding claim 7, Head et al. disclose a wireline (7) milling tool (5, see figs. 1a-1h) comprising: a tool body (14) including a mechanism (8, 12, 13) for gripping casing (2) to anchor the tool (5; see figs. 1b-1e, refer to para 0045-0046 and 0049); a milling head (10) and a rotary drive (15; refer to para 0045); an actuator arm (9) for transmitting drive to the milling head (10; the motor 15 rotates arm body 9 which rotates milling head 10; refer to para 0045 and 0048), the actuator arm (9) being selectively extendable (movement of telescopic section 14 causes extension of arm 9). 
However, Head et al. is silent to the actuator arm being selectively extendable up to 24 inches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator arm of Head et al. to extend up to 24 inches because applicant has not disclosed that extending the arm up to 24 inches provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the arm of Head et al. to perform the same function of cutting the window in the casing of the wellbore if the actuator arm was modified to be up to 24 inches as this is a mere change in size. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Head et al. (U.S. 2006/0231258A1), in view of Amory et al. (W.O 99/64715).
Regarding claim 8, Head et al. teach all the features of this claim as applied to claim 7 above; however, Head et al. fail to teach a container for collecting swarf milled away by the tool, the container having a volume of approximately 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, 90, 95, or 100 cubic inches.
Amory et al. teach, in the same field of endeavor, teach a milling device (1) for forming a window in a casing (23, see fig. 3). A container (26) suspended at the bottom of the milling device (1) for collecting swarf (25) milled away by the milling device (1; see fig. 3 and refer to page 6 line 1-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Head et al. to include a container at the bottom of the tool, as taught by Amory et al., for the predictable result of collecting cuttings milled away by the tool (refer to page 6 line 1-34). 
However, the combination of Head et al. and Amory et al. is silent to the container having a volume of approximately 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, 90, 95, or 100 cubic inches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Head et al. and Amory et al. such that the container has a volume of approximately 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, 90, 95, or 100 cubic inches, because applicant has not disclosed that having the volume approximately 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, 90, 95, or 100 cubic inches provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the container disclosed by the combination of Head et al. and Amory et al. to perform the same function of collecting swarf milled away by the tool if the volume was approximately 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, 90, 95, or 100 cubic inches, as this is a mere change in size. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672